Appeal from an order of the Supreme Court at Special Term (Viscardi, J.), entered June 10,1983 in Warren County, which denied plaintiff’s motion to reargue a prior motion for summary judgment made by defendant. Plaintiff’s motion for reargument of a prior motion by defendant for summary judgment dismissing the complaint was denied. An order denying a motion to reargue is not an appealable order (see Weber v Cassius, 46 AD2d 976). Appeal dismissed, with costs. Mahoney, P. J., Casey, Mikoll, Weiss and Levine, JJ., concur.